TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 15, 2018



                                      NO. 03-18-00379-CV


                                Thomas H. McMillin, Appellant

                                                 v.

                                 Guadalupe McMillin, Appellee




       APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on March 7, 2018. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Appellant shall pay all costs relating to this appeal, both in this Court and the court below.